        Case 2:20-cv-02350-WBV-MBN Document 13-1 Filed 12/11/20 Page 1 of 4




                                  UNITED STATES DISTRICT COURT

                                  EASTERN DISTRICT OF LOUISIANA

MARILYN F. MOLERO                  * CIVIL ACTION
                                   *
VERSUS                             * NO: 20-2350 | SECTION: D(5)
                                   *
ROSS DRESS FOR LESS, INC., ET. AL. * JUDGE: VITTER | MAGISTRATE: NORTH
                                   *
****************************************************

                                     MEMORANDUM IN SUPPORT

             This is a premises liability case. Plaintiff claims Defendants - as custodians of a retail

store - are liable for personal injury damages because Plaintiff walked into a common

merchandise hook at the “Ross Dress for Less” retail store in uptown New Orleans and injured

her hand.1 Significantly, Plaintiff claims that the merchandise hook is unreasonably dangerous

because it had a chrome finish that rendered it “virtually invisible”.2 Defendants now move for

summary judgment on the grounds that Plaintiff cannot show adequate support for an essential

element to her case: the presence of an unreasonably dangerous condition at the Ross store. A

common merchandise hook finished in chrome is simply not unreasonably dangerous.

I.           The Missing Element Essential to Plaintiff’s Claim

             As Defendants are alleged to be custodians of the subject property,3 liability will be

dictated by La. C.C. Art. 2317.1, which provides, in pertinent part:4



1
  R. Doc. 1-5, p. 3(¶3).
2
  Plaintiff’s deposition, Exhibit A, p. 71, line 13-20.
3
  R. Doc. 1-5, p. 3(¶4).
4
  In diversity cases, federal courts must apply state substantive law. Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938).


02224208-1
        Case 2:20-cv-02350-WBV-MBN Document 13-1 Filed 12/11/20 Page 2 of 4




             The owner or custodian of a thing is answerable for damage occasioned by its
             ruin, vice, or defect, only upon a showing that he knew or, in the exercise of
             reasonable care, should have known of the ruin, vice, or defect which caused the
             damage, that the damage could have been prevented by the exercise of reasonable
             care, and that he failed to exercise such reasonable care.5

             As shown by this law, one element essential to the Plaintiff’s claim is the presence of a,

“ruin, vice or defect” at the Ross store. Article 2317.1 uses the words “ruin, vice, or defect” to

describe the unreasonably dangerous character of the relevant thing.6                      Thus, one element

essential to Plaintiff’s claim is proving that the merchandise hook was unreasonably dangerous.

This is the element of the claim that is the subject of this summary judgment motion.

II.          Legal Basis for Summary Judgment

              The legal basis for this summary judgment is simple: there can be no genuine issue of

material fact requiring a trial if the Plaintiff cannot produce adequate evidence to support a prima

facie showing for an element essential to her claim.7 With this motion, Defendants are pointing

out to the Court that Plaintiff’s evidence (testimony and photos showing the merchandise hook

was chrome) is insufficient to create a genuine issue for trial relative to whether the merchandise

hook presented an unreasonable risk of harm.8 Certainly, in order for evidence to be sufficient so

as to create a genuine issue, the evidence must be enough so that “reasonable minds” would



5
  La. C.C. Art 2317.1.
6
  Frank L. Maraist & Thomas C. Galligan, Jr., Burying Caesar: Civil Justice Reform and the Changing Face of
Louisiana Tort Law, 71 Tul. L. Rev. 339, 345 (1996). Further, there are many examples of this fact in case law. For
a recent example, see Caminita for & on Behalf of Caminita v. Roman Catholic Church of Archdiocese of New
Orleans, 20-54 (La. App. 5 Cir. 7/8/20), 299 So. 3d 1269, 1273. See also footnote 8 in Broussard v. State ex rel.
Office of State Bldgs., 2012-1238 (La. 4/5/13), 113 So. 3d 175, 189.
7
  Celotex Corp. v. Catrett, 477 U.S. 317, 323, (1986).
8
  “[T]he burden on the moving party may be discharged by “showing”—that is, pointing out to the district court—
that there is an absence of evidence to support the nonmoving party's case.” Id at 325.


02224208-1
        Case 2:20-cv-02350-WBV-MBN Document 13-1 Filed 12/11/20 Page 3 of 4




disagree about whether this merchandise rack presented an unreasonable risk of harm.9 Plaintiff

does not have the evidence to cause such a debate amongst reasonably minded individuals.

III.         The Uncontested Evidence

             The Plaintiff has only photographs of the merchandise hook in question to describe the

“ruin, vice or defect.”10 These photographs show a merchandise hook that is similar to many

merchandise hooks found in almost every retail establishment throughout this country. Yes,

these hooks are chrome (they most always are) and, yes, they protrude into aisles (as is typical).11

To the extent their color and arrangement causes some risk or danger (which is denied), such risk

or danger does not equate to an unreasonably dangerous condition – and that is what Plaintiff

needs to show in order to avoid summary judgment.12 Again, any factual issue plaintiff can

describe must rise to the level of being a genuine issue of fact before it can prevent summary

judgment.13

IV.          Conclusion

             In conclusion, Defendants have now carried their burden relative to this motion by

pointing to the absence of support for an essential element to the Plaintiff’s claim.                           As a

consequence, the summary judgment burden now shifts so that Plaintiff now has a burden to

9
  Croley v. Matson Nav. Co., 434 F.2d 73, 76 (5th Cir. 1970). See also Int'l Shortstop, Inc. v. Rally's, Inc., 939 F.2d
1257, 1265 (5th Cir. 1991).
10
   Exhibit B (confirmed authentic via Plaintiff’s deposition, Exhibit A, p. 75 and 77, line 9-11). See also Exhibit C
(confirmed authentic via Plaintiff’s deposition, Exhibit A, p. 88).
11
   Such facts, if contested and deemed material by this Court, can be judicially noticed under Fed. R. Evid. 201.
12
   Determining whether a thing is unreasonably dangerous involves a study of many factors, including the likelihood
and magnitude of harm and the obviousness and apparentness of the condition. See Broussard v. State ex rel. Office
of State Bldgs., 2012-1238 (La. 4/5/13), 113 So. 3d 175, 184.
13
   See Dufrene v. Nat'l R.R. Passenger Corp., No. CV 15-3547, 2016 WL 6581494, at *2 (E.D. La. Nov. 7, 2016),
which cites Louisiana Supreme Court case law (Bufkin) as support for the proposition that the question of a thing
being unreasonably dangerous does not automatically prevent summary judgment.


02224208-1
        Case 2:20-cv-02350-WBV-MBN Document 13-1 Filed 12/11/20 Page 4 of 4




oppose this motion with support sufficient that creates a genuine issue for trial. If the Plaintiff

fails to carry this burden, summary judgment must be granted.14



                                             Respectfully submitted,

          CERTIFICATE OF SERVICE             DUPLASS, ZWAIN, BOURGEOIS,
                                             PFISTER, WEINSTOCK & BOGART
I hereby certify that with or before this
                                             ___s/ Daniel M. Redmann__________
filing, copies of this filing have been
served on all parties or their attorneys in a DANIEL M. REDMANN (#30685)
                                              dredmann@duplass.com
manner authorized by FRCP 5(b)(2) or via
                                              3838 North Causeway Boulevard, Suite 2900
the court’s CM/ECF system.                    Metairie, Louisiana 70002
                                              Tel: (504) 832-3700 | Fax: (504) 837-3119

___s/ Daniel M. Redmann__________            Attorneys for all Defendants




14
     Celotex at 333, footnote 3 (1986).


02224208-1
